Citation Nr: 0815239	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  99-22 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from December 1969 to 
March 1970.  Personnel records also note a period of service 
in the Naval Reserves from October 1968 to December 1969.

This matter arises from a February 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  Jurisdiction over this case was 
transferred to the RO in Louisville, Kentucky.  This case was 
most recently before the Board in October 2006.

This case has been advanced on the Board's docket.

The veteran was afforded a hearing at the Louisville RO, in 
June 2007, before a Veterans Law Judge (VLJ) that is no 
longer employed by the Board.  Consequently, in February 
2008, the Board advised the veteran by letter that the law 
requires that the VLJ who conducts a Board hearing on appeal 
must participate in any decision on that appeal.  38 C.F.R. § 
20.707 (West 2002).  In addition, the veteran was asked 
whether he desired to have a new Board hearing.  In March 
2008 the veteran indicated that he did not want another 
hearing on this matter.


FINDING OF FACT

Clear and unmistakable evidence establishes that a 
psychiatric disability existed prior to service and did not 
undergo any increase in service, and there has been no 
demonstration by competent clinical evidence of record that 
the pre-existing psychiatric disability underwent chronic 
increase in service.


CONCLUSION OF LAW

Psychiatric disability was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in July 2003, February 2005, and 
October 2005 the veteran was informed of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence and information in support of his claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  The VCAA letters 
informed the veteran that he should submit any medical 
evidence pertinent to his claim.

While complete VCAA notice was not provided to the appellant 
prior to the initial adjudication, the claim was 
readjudicated after he received all critical notice, and he 
has had an opportunity to respond (see January 2007 
supplemental statement of the case).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of the claim, and to respond to VA 
notices.  Pelegrini.

In May 2006 the veteran received notice that a disability 
rating and effective date would be assigned in the event of 
award of any benefit sought.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA and private treatment records and 
examinations.  A VA medical opinion regarding a possible 
relationship between the disability at issue and the 
veteran's military service has been undertaken.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.

Legal criteria

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be presumed for a psychosis which is manifested to a 
compensable degree within the year after discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
The regulations provide expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  38 
C.F.R. § 3.304(b).

The law further provides that, if a preexisting disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service incurrence for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  In that case, the provisions of 38 U.S.C.A 
§ 1153 and 38 C.F.R. § 3.306 apply, and the burden falls on 
the veteran to establish aggravation.  Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of 
aggravation under section 1153 arises, due to an increase in 
a disability in service, the burden shifts to the government 
to show a lack of aggravation by establishing "that the 
increase in disability is due to the natural progress of the 
disease." 38 U.S.C. § 1153; 38 C.F.R. § 3.306; Jensen, 19 
F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. 
Cir. 2004).

Analysis

The initial question is whether psychiatric disability was 
noted at the time of examination for entrance into service.  
An October 1968 enlistment examination did not note any 
psychiatric disability.  As such, the Board finds that the 
presumption of soundness at entrance attaches.  

To rebut the presumption of sound condition under 38 U.S.C. 
§ 1111 and 38 C.F.R. § 3.304, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.  38 U.S.C. § 1111 requires VA to bear the burden of 
showing the absence of aggravation.  In this case, the Board 
finds that the presumption of soundness on entrance to 
service as to psychiatric impairment is rebutted by clear and 
unmistakable evidence of record.  

A clinical record, dated in February 1967, associated with 
the claims file, reveals that the veteran was hospitalized at 
private medical facilities in October 1966 andd February 1967 
for a behavioral problem, depression, and suicidal thoughts.  
Further,  the veteran, in statements received in August 1998 
and July 1999, clearly asserted that he had a psychiatric 
disability prior to entering service.  

A January 1970 service medical record indicates that the 
veteran was referred to the neuropsychiatry clinic with a 
provisional diagnoses of suicidal gesture, impulsive behavior 
disorder, and severe immaturity.  Following examination and a 
review of the veteran's medical history (wherein the veteran 
indicated that he had been hospitalized prior to service) the 
diagnosis was inadequate personality that existed prior to 
service.  It was recommended that the veteran be 
administratively discharged due to unsuitability.

The Board can not find an opinion from any health 
professional stating that the veteran had no pre-existing 
psychiatric disability prior to service.  In view of the 
foregoing, the Board finds that competent evidence of record 
clearly and unmistakably shows that the veteran had 
psychiatric impairment prior to service.  38 U.S.C.A. § 1111.

Clear and unmistakable evidence of record also shows that the 
pre-existing psychiatric impairment was not aggravated by 
service.  38 U.S.C.A. § 1111.  While service medical records 
reflect that the veteran was seen in January 1970 for 
psychiatric problems, to include a suicide gesture, the Board 
finds that such does not establish the existence of 
"chronic" aggravation of the pre-existing psychiatric 
disability, when viewed in the context of the record as a 
whole.  At the January 1970 treatment, examination revealed 
only that the veteran was mildly anxious with a normal 
affect.  The examiner specifically noted that the veteran 
showed no evidence of neurosis, psychosis, or organic brain 
pathology.  The absence of clinical identification of 
psychiatric abnormality on separation examination is also 
given significant probative weight as it is contemporaneous 
to the alleged aggravation.  

The veteran's first post-service psychiatric treatment of 
record, dated in July 1975, reveals that the veteran was 
hospitalized after reporting that he felt depressed, lonely, 
and slightly suicidal.  Diagnoses during the hospitalization 
included schizophrenia, manic-depressive, and passive-
aggressive personality.  A review of the records associated 
with the June 1975 to August 1975 hospitalization make only 
passing references to his military service, and there is no 
mention of the veteran's active service as being responsible 
for aggravating the veteran's pre-existing psychiatric 
disability.  Thus, not only did years pass before the veteran 
sought treatment for this disability, the fact of his 
military service was hardly even mentioned.  

In view of the foregoing, the Board finds that clear and 
unmistakable evidence of record establishes that psychiatric 
impairment existed prior to service and was not aggravated by 
service.  38 U.S.C. § 1111.  As such, the presumption of 
soundness on induction is rebutted.  The Board will now 
consider whether the pre-existing psychiatric impairment was 
aggravated by service pursuant to 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306.

The law provides that, if a pre-existing disorder is 
established, the veteran cannot bring a claim for service 
incurrence for that disorder, but the veteran may bring a 
claim for service-connected aggravation of that disorder.  In 
that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. 
§ 3.306 apply, and the burden falls on the veteran to 
establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  The Court, in Maxson v. West,  12 
Vet.App. 453, 459-60 (1999), held the burden is on the 
appellant to show aggravation in service of preexisting 
disease or injury, including evidence of permanent increase 
of disability.  The burden is not on the Government, at least 
where a defect, infirmity or disorder was established to have 
existed prior to service, to show by clear and unmistakable 
evidence that there has not been any aggravation of the 
appellant's conditions during service.  Adams v. West, 13 Vet 
App 453  (2000).  

The Board notes that a pre-existing injury or disease will be 
considered to have been aggravated by active military 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).  
Temporary flare-ups of a pre-existing disorder during 
service, without evidence of a worsening of the underlying 
condition, do not constitute aggravation.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  If a presumption of 
aggravation under section 1153 arises, due to an increase in 
a disability in service, the burden shifts to the government 
to show a lack of aggravation by establishing "that the 
increase in disability is due to the natural progress of the 
disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; 
Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 
1096 (Fed. Cir. 2004).

As noted above, while the veteran was seen in service in 
January 1970 for psychiatric problems, to include a suicidal 
gesture, he was thereafter noted to be only mildly anxious, 
with a normal affect, and no psychiatric pathology.  Further, 
the record reflects that no psychiatric impairment was noted 
on separation examination, and that subsequent to service, he 
did not seek psychiatric treatment until 1975.  The absence 
of treatment until years subsequent to service may be 
considered as one factor in rebutting any presumption of 
aggravation.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

As for medical opinions suggesting that the veteran's 
psychiatric disability was aggravated by active service, a 
May 1999 statement from a private clinical social worker 
(W.J.G.) noted that it was probable that the veteran's prior 
psychological condition could have been aggravated by his 
reported experiences in the Navy.

A letter dated in August 2002 from the veteran's private 
psychiatrist and psychiatric social worker noted that it was 
probable that the veteran's prior psychological condition 
could have been exacerbated by his reported traumatic 
experience in the Navy, which might also be negatively 
influencing his current functioning.

In a March 2004 VA examination report (and October 2005 
addendum) the examiner noted that while it appeared that the 
veteran's experience in service aggravated his psychiatric 
symptoms (that had been present in 1967), by the time of his 
January 1970 referral to the Navy Hospital he was largely 
asymptomatic.  The examiner concluded that there was not any 
evidence of permanent aggravation of either his depressive 
symptoms or his personality disorder symptoms by in-service 
stressors or events.  The examiner also noted that the 
veteran's psychiatric complaints in 1975 (the first post-
service psychiatric treatment of record) were unrelated to 
any reported inservice stressors or events.

A January 2006 letter from the veteran's private 
psychotherapist (R.J.M., LCSW) noted that while it appeared 
probable that the veteran's depression and subsequent bipolar 
disorder were aggravated by stressors during his military 
service, it could not be determined whether those aggravating 
circumstances permanently affected the course of his 
subsequent psychiatric illness.

A November 2006 VA treatment record noted that the veteran's 
Navy experience had exacerbated his disorder (identified as 
being a long history of depression and mania).  

In a January 2008 Veterans Health Administration (VHA) 
advisory medical opinion, the physician commented, in 
pertinent part, as follows:

In 1967, [the veteran] had an argument 
with his father and this resulted in the 
patient complaining of suicidal symptoms 
and having a suicide attempt.  This was 
his initial hospitalization for any type 
of psychiatric disorder.  In 1969-70, 
while in the US Navy, the patient 
complained of being picked upon by his 
crewmates and having feelings of 
depression.  At that time, the patient 
had a very serious suicide attempt that 
involved his ingesting a lethal dose of 
benzodiazepine medication.  Thereafter, 
almost all subsequent treatment 
diagnoses, and causes for hospitalization 
involved depression as a component 
symptom.  It appears, for unknown 
reasons, the patient's depressive 
symptoms and suicide attempt in the 
military were a hallmark of a subsequent 
long history of chronic mental illness 
involving chronic depression plus other 
psychiatric symptoms.  Although it is 
impossible to state that the patient's 
experiences and symptoms in the Navy 
aggravated his pre-existing psychiatric 
state, it is clear that the 
hospitalization and symptoms that 
occurred in the military marked the 
beginning of recurrent symptoms that 
required treatment, hospitalization or 
both up to the current time.

As for the aforementioned medical opinions, the Board finds 
that the January 2006 letter from the veteran's private 
psychotherapist, and the January 2008 VA examiner's opinions, 
while detailed and comprehensive, failed to indicate that the 
veteran's pre-existing psychiatric problems chronically 
worsened as a result of his military service.  As for the May 
1999, August 2002, and November 2006 opinions, they were 
either couched in conditional terms or were not based on the 
evidence of record.  In particular, none of the three 
opinions (May 1999, August 2002, and November 2006) favorable 
to the veteran noted or discussed that the veteran had not 
sought treatment for psychiatric problems until years 
following service.

Greater weight may be placed on one physician's opinion over 
another depending on factors such as the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36,40 (1994).  Further, the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177 (180) (1995).

With these considerations in mind, the Board finds that the 
May 1999, August 2002, and November 2006 opinions, to the 
extent that they are favorable to the veteran, have less 
probative value than the March 2004 VA (and October 2005 
addendum) examiner's opinion.  The Board notes that the March 
2004 VA examiner provided a review of the veteran's service 
medical records, and noted in detail the veteran's inservice 
treatment, including the fact that no Axis I disability was 
diagnosed in service.  Further, the March 2004 VA examiner 
provided a rationale for his opinion and noted the delay in 
objective demonstration of psychiatric treatment subsequent 
to service, a fact not noted by the other opinions.  In 
short, the March 2004 VA examiner's opinion was based not 
only upon a contemporaneous examination of the veteran, but 
upon a review of prior clinical records, and essentially 
reflected the use of clinical data to support the opinion.

While the Board does not doubt the sincerity of the veteran's 
belief regarding the disability on appeal, and the veteran's 
statements and Board hearing testimony in this regard have 
been reviewed, the veteran is not competent to offer evidence 
which requires medical knowledge, such as the question of 
whether a chronic disability is currently present or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In sum, in that the veteran's service medical records showed 
no evidence of psychiatric abnormality (Axis I) during 
service or upon separation, the veteran did not seek 
treatment for psychiatric problems for years following 
service, and the most probative medical opinion evidence is 
against the veteran's claim.  As such, service connection for 
psychiatric disability is not warranted.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit more favorable determination.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disability is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


